Citation Nr: 9924906	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98 02-857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, third degree, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from September 1944 to October 
1945.  

The appeal arises from a rating decision dated in September 
1997 in which the Regional Office (RO) denied an increased 
evaluation for bilateral pes planus.  The veteran 
subsequently perfected an appeal of that decision  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's bilateral pes planus is productive of no 
more than severe impairment or symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's increased rating claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  The 
veteran's representative has requested another examination, 
contending that a VA examination performed in April 1997, is 
not a contemporaneous examination as it was performed two 
years ago.  The Board finds that the April 1997 is 
sufficiently recent to be considered a contemporaneous 
examination.  The examination was performed in connection 
with the current claim for an increased rating, and there 
appear to have been no unusual delays in the processing of 
this appeal.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Review of the claims file discloses that the veteran's 
bilateral pes planus have been rated as 30 percent disabling 
under the VA Schedule of Rating Disabilities since October 
1945 when service connection was granted.  38 C.F.R. Part 4.

Pes planus is evaluated under the provisions of Diagnostic 
Code 5276.  Under that Diagnostic Code, severe disability 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities 
warrants a 30 percent evaluation for bilateral pes planus; 
and pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation for bilateral pes planus.  
38 C.F.R. Part 4.  

The veteran contends that he experienced tenderness and pain 
on the surfaces of his feet and upward pain in his ankles and 
lower legs.  The veteran also asserts that he wears inserts 
in his shoes but that they have not improved his condition.  
Thus, the veteran's subjective complaints tend to support 
finding that some of the criteria for a higher rating under 
the provisions of Diagnostic Code 5276 are met.  However, 
while the veteran related at a VA orthopedic examination of 
the feet in April 1997 that he took Tylenol for his 
complaints of pain, it appears that he has not sought 
treatment for complaints involving his feet in many years.  

The April 1997 VA orthopedic examination revealed some 
pronation at the ankle.  However, the criteria for a 30 
percent evaluation under Diagnostic Code 5276 include 
objective evidence of pronation.  The criteria for a 50 
percent evaluation include marked pronation; and it is 
reasonable to conclude that, given the examiner description 
of the pronation as "some," the pronation present was less 
than that contemplated by the term "marked."  On palpation, 
there was also some tenderness at the plantar surface, 
especially from the arch to the heel aspect.  The criteria 
for a 50 percent evaluation for bilateral pes planus include 
extreme tenderness of plantar surfaces of feet.  While there 
was "some" tenderness at the examination, the examiner did 
not indicate that there was the degree of tenderness 
contemplated by the term "extreme."

The Board also finds it significant that the April 1997 VA 
examination revealed that skin was intact and there was no 
discoloration in light of the fact that the criteria for the 
currently assigned 30 percent rating includes characteristic 
callosities.  The Board also points out that there is no 
objective evidence of marked inward displacement and severe 
spasms of the tendo Achilles on manipulation or indication of 
swelling, one of the criteria for a 30 rating.  Thus, some of 
the criteria for the currently assigned 30 percent evaluation 
are not met.  

Based on the evidence discussed above, the Board finds that 
the preponderance of the objective evidence is against 
finding that the criteria for a 50 percent evaluation are 
met.  In fact, objective evidence of tenderness is against 
finding that there is extreme tenderness; and the only 
evidence which supports finding that the criteria for a 50 
percent evaluation under Diagnostic Code 5276 are met is the 
veteran's unsubstantiated assertion that his shoe inserts 
have not produced improvement.  Therefore, the Board finds 
that the veteran's bilateral pes planus is productive of no 
more than severe impairment and symptoms.  38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 5276.  Additionally, the Board finds 
no evidence that the veteran's bilateral pes planus is 
productive of pronounced functional impairment due to pain.  
38 C.F.R. § 4.40, 4.45, Part 4, Diagnostic Code 5276.  

While the statement of the case issued in October 1997 
included citation to the provisions of  38 C.F.R. 
§ 3.321(b)(1) (1998), it does not appear that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for bilateral pes 
planus.  


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

